Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendment and remarks filed 8/16/22 are acknowledged.

2.   Claims 1-4 are under examination. 

3.   In view of applicant’s amendments all previous rejections have been withdrawn.  New rejections follow.  Note: the new rejections have rendered applicant’s arguments moot.

4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.   Claim 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (2014, of record) in view of Fiset (1942) and Kwon et al. (2010, of record). 

Morita et al. teach a human subject identified as having arthritis, said subject having been treated with antibiotics (see particularly page 61, column 1).

	The reference differs from the claimed invention only in that it does not teach identifying a mammal as having arthritis and a species of Eggerthella, Collinsella, Rikenella, or Pseudomonas within the gut of said mammal and further administering to said subject a formulation comprising live microbial organisms, wherein said formulation lacks species from the Eggerthella, Collinsella, and Pseudomonas genera.

Fiset teaches Pseudomonas found in the gut (discovered in faeces) can cause arthritis (see particularly the Summary).

Kwon et al. teach the treatment of collagen induced arthritis (CIA, an animal model for rheumatoid arthritis (RA)), said treatment comprising the administration of a probiotic cocktail consisting of L. acidophilus, L. casei, Lactobacillus reuteri, Bifidobacterium bifidium, and Streptococcus thermophilus (IRT5).  Said treatment:
“…significantly slowed the progression of collagen-induced experimental RA by reducing clinical symptoms, lymphocyte infiltration into the joint, and levels of inflammatory cytokines, while increasing Foxp3 levels”,
(see particularly page 2164, column 1 and page 2162, column 1)

Given the combined teachings of the references it would have been prima facie obvious to the ordinarily skilled artisan at the time of filing treat the RA patient of Morita et al., found to have Pseudomonas in the gut (which causes arthritis) as taught by Fiset, with the probiotic IRT5 cocktail of Kwon et al. given the beneficial effects of reducing clinical symptoms, lymphocyte infiltration into the joint, and levels of inflammatory cytokines, while increasing Foxp3 levels in the appropriate animal model employed by Kwon et al..  Claim 2 is included in the rejection because the timing of administration recited therein comprises only routine optimization:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
See also, MPEP 2144.05.II. wherein it is taught:
“…that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” 

6.   Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (2014, of record) in view of Fiset (1942) and Kwon et al. (2010, of record) in further view of Khan et al. (2014)

Morita et al., Fiset, and Kwon et al. have been discussed above.  The teachings of the combined references differ from the claimed invention only in that they do not teach the administration of a formulation comprising Prevotella, Faecalibacterium, Lachnobacterium, or a combination thereof.

Khan et a. teach Faecalibacterium as a “probiotic of the future” (see particularly, the abstract).  More specifically:
“Altogether, the beneficial properties of the butyrogenic bacterium F. prausnitzii and the compounds used for its formulation indicate that our present approach has a strong potential to deliver a novel and highly potent synbiotic,” (see particularly, page 6, column 2).

	Given the combined teachings of the references it would have been prima facie obvious to add the F. prausnitzii  of Khan et al. to the method of Morita et al., Fiset, and Kwon et al. to provide an even more effective probiotic for the treatment of arthritis.

7.   No claim is allowed.  Claim 4 is objected to as depending from rejected Claim 1 but would be allowable if recited in independent form.

8.   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

9.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 8/19/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644